[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              MAY 27, 2010
                            No. 09-12749                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                D. C. Docket No. 07-01803-CV-ORL-GJK

SANDRA L. RADUC,

                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 27, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:

       Sandra L. Raduc appeals the district court’s order affirming the Social

Security Commissioner’s denial of her application for disability insurance benefits.

Reversible error has been shown; we affirm in part and reverse and remand in part

for additional proceedings.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). This limited standard of review

precludes us from making fact-findings, re-weighing the evidence, or substituting

our judgment for that of the Administrative Law Judge (“ALJ”). Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove her

disability.1 20 C.F.R. § 404.1512. The Social Security Regulations outline a five-

step sequential evaluation process for determining whether a claimant is disabled.


       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                  2
20 C.F.R. § 404.1520; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). The

ALJ must evaluate (1) whether the claimant engaged in substantial gainful work;

(2) whether the claimant has a severe impairment; (3) whether the severe

impairment meets or equals an impairment in the Listings of Impairments; (4)

whether the claimant has the residual functional capacity (“RFC”) to perform her

past relevant work; and (5) whether, in the light of the claimant’s RFC, age,

education, and work experience, there are other jobs the claimant can perform. Id.

       The ALJ concluded, at step two, that Raduc had severe impairments of

chronic lumbar back pain, irritable bowel syndrome (“IBS”), and degenerative

joint disease of the left knee. On appeal, Raduc argues that the ALJ erred by not

concluding that she also had a severe mental impairment stemming from her

generalized anxiety disorder and depression.2 A severe impairment is one that

significantly limits the claimant’s ability to do basic work activities. Crayton v.

Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

       Here, the ALJ’s analysis reflects a reasoned consideration of all the

psychological evidence in the record. And we conclude that this evidence supports

substantially the ALJ’s conclusion that Raduc had no severe mental impairment.


       2
        Raduc also argues for the first time that the ALJ erred by not finding that her
temporomandibular joint syndrome (“TMJ”) was a severe impairment. We will not consider this
claim because Raduc did not raise it in the district court. See Wright v. Hanna Steel Corp., 270
F.3d 1336, 1342 (11th Cir. 2007).

                                               3
Although Raduc carried a diagnosis of generalized anxiety disorder, a consultative

evaluation demonstrated that Raduc (1) had a positive relationship with her family;

(2) socialized with friends; (3) did not list her mental health as a reason why she

stopped working; and (4) showed “no evidence of a thought disorder of form or

content.” Reports by non-examining state agency psychologists were consistent

with this assessment and noted only mild restrictions caused by anxiety. And

Raduc’s own testimony bolstered these assessments: she noted that she took

medication for depression and that she lived a functional existence which included

housework, driving, exercising, and socializing. That Raduc had some impairment

from anxiety and depression “[did] not reveal the extent to which [it limited] her

ability to work or undermine the ALJ’s determination” that her mental health was

not a severe impairment. See Moore, 405 F.3d at 1213 n.6.

      Raduc also challenges the ALJ’s RFC determination. She argues that the

ALJ erred at step four of the sequential evaluation by determining that her IBS did

not affect her RFC and that she could perform her past relevant work as a

dispatcher, despite a treating physician’s opinion to the contrary. A claimant’s

RFC is “that which [the claimant] is still able to do despite the limitations caused

by . . . her impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir.

2004). In making the RFC determination, the ALJ must consider all the record



                                           4
evidence, including evidence of non-severe impairments. Id.

      Here, the ALJ determined that Raduc’s IBS was a severe impairment. By

definition, a severe impairment limits significantly a claimant’s ability to do basic

work activities. See Crayton, 120 F.3d at 1219. But the only limitations the ALJ

noted in Raduc’s RFC were postural; the ALJ apparently dismissed IBS-related

limitations based on a finding that Raduc “underwent colonoscopies and

endoscopies for her [IBS] which were negative.” It is unclear how this statement

relates to the effect of Raduc’s IBS on her RFC and ability to perform her past

relevant work because the gastrointestinal tests merely ruled out alternative causes

of her chronic diarrhea while confirming the IBS diagnosis. Thus, the ALJ’s

analysis fails to discuss how IBS might affect Raduc’s ability to perform her job

duties as a dispatcher and appears to reflect a misunderstanding of the nature of

this condition. See Lucas v. Sullivan, 918 F.2d 1567, 1574 (11th Cir. 1990) (the

ALJ may make an RFC determination only after considering the specific duties of

claimant’s past work and evaluating claimant’s ability to perform them in spite of

her impairments); Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1219-20 (11th

Cir. 2001) (reversing an ALJ’s finding that a claimant could perform her past

relevant work and the ALJ’s decision to reject opinions of treating physicians

where the ALJ did not properly consider a diagnosed condition or evaluate the



                                           5
effect the condition’s symptoms had on the claimant’s ability to work).

         By contrast, Raduc provided the only evidence of the severity of her IBS and

its effect on her ability to function in a work setting.3 The ALJ concluded generally

that Raduc’s “subjective symptoms” were “beyond what could be expected

considering the objective laboratory and clinical findings.” But this credibility

determination was based on Raduc’s allegations of pain and depression, not on her

allegations about her bowel symptoms. So, it is unclear whether and to what extent

the ALJ discounted Raduc’s testimony about her IBS symptoms. Foote v. Chater,

67 F.3d 1553, 1562 (11th Cir. 1995) (if the ALJ fails to articulate reasons for

rejecting a claimant’s subjective testimony, that testimony must be accepted as

true).

         And Raduc’s treating physician who concluded that she could not perform

her past relevant work based this conclusion on a totality of the circumstances,

including the IBS symptoms. Therefore, because the ALJ did not consider the

effect of Raduc’s IBS on her RFC, it is unclear whether the ALJ had good cause to

reject the treating physician’s medical opinion that Raduc could not return to her



         3
        Raduc consistently reported to various physicians that she had many bowel movements
each day. Most recently, Raduc reported that, even with medication, she still was having
between 5 and 10 bowel movements a day. In addition, Raduc testified at the hearing that she
would have to “make sure everybody was taken care of” before being able to use the bathroom
while working as a dispatcher.

                                              6
past relevant work. See Phillips, 357 F.3d at 1240 (opinions of treating physicians

generally are entitled to more weight than non-treating physicians unless “good

cause” is shown).

      Substantial evidence does not support the finding that Raduc could return to

her past relevant work because the ALJ did not meaningfully conduct the proper

legal analysis about the effect of Raduc’s IBS on her RFC. See Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (we must reverse

when the ALJ has failed to “provide the reviewing court with sufficient reasoning

for determining that the proper legal analysis has been conducted”). Accordingly,

we reverse on this point and remand this case with instructions that it be returned

to the Commissioner for additional proceedings consistent with this opinion.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART.




                                          7